DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 10, 2022 has been entered.  Claims 1-13 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 1, 7, 13 recite, using claim 1 for exemplary language, “such that a mapping relation and a memory block table of a register… the memory management unit comprises the register storing the memory block table with a granularity of half of the maximum number of virtual functions supported by the SoC”.
The phrase “storing the memory block table with a granularity of half of the maximum number of virtual functions supported by the SoC” leads to a reasonable interpretation where entries of the memory block table itself are stored with said granularity.  This is not clear from the specification.  Granularity is mentioned three times in the specification, all on page 10.  Based on the associated table and the surrounding discussion, granularity appears to refer to the blocks that the memory block table refer to, see “Size indicates the size of the block, number of granularity…”.  The claims, in turn, recite that the memory table itself is stored with a particular granularity (half of a maximum number of virtual functions supported), but this is not seen in the table, as each virtual function contains its own entry in the example table shown.  Consequently, this leads to a determination of new matter.
The dependent claims are rejected for dependence on one of the independent claims above. 
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
Claims 1, 7, 13 recite, using claim 1 for exemplary language, “such that a mapping relation and a memory block table of a register… the memory management unit comprises the register storing the memory block table with a granularity of half of the maximum number of virtual functions supported by the SoC”.
The factors as set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) have been considered by the examiner. Examiner finds the state of the prior art and the amount of direction provided by the inventor as the critical factors supporting a determination of a non-enabling specification, as follows.
In particular, the phrase at issue is “the register storing the memory block table”.  
The specification provides multiple statements of this claim limitation, but no detail is provided for the structure of the register or how the register stores the memory block table.
The state of the prior art does not present any additional insight.  Generally, a register is seen as storing small amounts of data and address for temporary purposes.  This is supported by references such as Chen et al. (US 2020/0310997), which utilizes base registers to point to mapping tables.  This suggests that the mapping table is a larger data structure that cannot be stored within a register.  This is also seen in previously recited Ding and Liu which utilizes registers in conjunction with mapping tables to maintain mappings between the virtual functions and virtual machines.  In a different context, mapping tables are instead used to store register file entries, where register files are groupings of registers, which provides examples of mapping tables storing registers, but not the reverse, see Fiyak et al. (US 2011/0072438).  As 
In view of the prior art, the conclusory statements in the specification that the register stores a mapping table are not provided with enough detail that one of ordinary skill in the art would find enabling for the claim limitations. 
The dependent claims are rejected for dependence on one of the independent claims above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 13 recite, using claim 1 for exemplary language, “the maximum number of virtual functions supported by the SoC”.  This limitation lacks antecedent basis, leading to an indefiniteness issue.  For the purpose of limitation, it is assumed that this recites “a maximum number”.
The dependent claims are rejected for dependence on one of the independent claims above. 
Prior Art Comments
As part of the support toward the enablement rejection above, a search was conducted that did not find the concept of a register storing a mapping table described in the art.  Consequently, no prior art rejection is currently provided on the claims.
For similar reasons, the double patenting rejection is withdrawn, as no art is found to render the claims of related application 16/809,020 obvious.

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but are moot because applicant has not had opportunity to respond to the new rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fiyak and Chen, as cited above.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  The addition of the mapping table and the detail provided about the mapping table lead to issues of new matter and enablement, see above. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139